Citation Nr: 0401561	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  96-15 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran had active service from June 1970 to August 1972.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the benefits sought on 
appeal.

Initially, the Board observes that in a December 2003 brief, 
the veteran's representative raised an informal claim for 
entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU).  This matter has not yet been adjudicated, 
and so the Board refers this matter to the Agency of Original 
Jurisdiction (AOJ) for all necessary action.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

A preliminary review of the record reveals a need for further 
development of this case prior to final appellate review by 
the Board.  

The Board observes that the veteran has not been afforded a 
VA psychiatric examination to assess the severity of his 
service-connected post-traumatic stress disorder (PTSD) 
during the pendency of this claim.  (Although this was 
apparently the result of the veteran's incarceration for much 
of this time, the veteran reported in April 2003 that he has 
now been released from prison.)  Further, a complete 
evaluation of this claim under all applicable VA laws and 
regulations requires a current assessment of the effect of 
the veteran's PTSD on his ability to obtain and maintain 
employment, and there is little to no current medical 
evidence of record that sufficiently addresses this point.

Furthermore, the record reveals that after the RO contacted 
Fishkill Correctional Facility in order to obtain the 
veteran's record of treatment for PTSD from July 1998 to the 
present, a response was received in July 2003, indicating 
that the facility required the submission of a new (updated) 
consent form prior to its release of such records to VA.  By 
July 2003, however, the veteran's claims file had already 
been transferred to the Board, so the RO was unable to 
undertake any additional action to obtain these records.  The 
Board also notes that, while the record contains a fair 
amount of records addressing the veteran's treatment from 
approximately 1995 to 2001, there do not appear to be any 
such records in the claims file that are representative of 
treatment received from May 2001 to April 2003 (with the 
exception of an April 2003 discharge report).  The Board 
notes that these records, if available, should be obtained 
for the claim.

The record also reveals that the veteran's claims file was 
transferred to the Board in July 2002.  Thereafter, 
additional evidence was associated with the file, evidence 
that was not considered by the RO in its review of this 
matter, including, most importantly, an April 2003 discharge 
summary from the Central New York Psychiatric Center.  There 
is no indication, however, that the veteran has waived his 
right to AOJ consideration of any such evidence prior to its 
review by the Board.  A remand of the claim is therefore 
required on this ground as well.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following actions:  

1.  The veteran should be requested to 
provide the names and addresses of all VA 
and private medical care providers who 
have treated him for PTSD since April 
2003.  After receiving release(s) from 
the veteran (where required), all 
necessary efforts should be undertaken to 
associate these records with the claims 
file.

2.  The veteran should also be requested 
to execute a new release form in order to 
obtain his record of medical treatment 
for PTSD from July 1998 to the present 
(but especially concerning any record of 
treatment dated from May 2001 to April 
2003), as received through Fishkill 
Correctional Facility.  After the 
appropriate release form is secured, the 
records should be requested by contacting 
Karen Trimble, H1MT, I, RMU Medical 
Records, at Fishkill Correctional 
Facility, Box 307, Beacon, New York 
12508.  All necessary efforts should be 
undertaken to associate these records 
with the claims file.

3.  After the development requested above 
has been completed to the extent 
possible, the veteran should then be 
afforded a VA psychiatric examination in 
order to assess the current severity and 
manifestations of his service-connected 
PTSD.  Any and all indicated evaluations, 
studies and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner should also provide an opinion 
as to the effect of the veteran's PTSD on 
his ability to obtain and maintain 
employment.  The claims file must be made 
available to the examiner for review of 
pertinent documents therein in 
conjunction with the examination.  

4.  When the development requested above 
has been completed to the extent 
possible, the claim should be 
readjudicated.  If the benefits sought 
are not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to obtain additional evidence, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran, however, until 
he is so notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (the 
Court) for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


